

EXHIBIT 10.4
EXECUTION COPY




GUARANTEE FACILITY AGREEMENT


Dated February 26th, 2014


among




T-Mobile US, Inc.
as the Company






T-Mobile Airtime Funding LLC
as the Funding Seller




and




KfW IPEX-Bank GmbH
as the Bank






Loan No.: 26445




Relating to a Master Receivables Purchase Agreement among the Company,
Landesbank Hessen-Thüringen Girozentrale and certain other parties, dated
February 26th, 2014







--------------------------------------------------------------------------------

i

CONTENTS
1.
Interpretation    1

2.
The Facility    8

3.
Issue of the Guarantee    9

4.
Demand and Payment under the Guarantee    9

5.
Voluntary Prepayment and Cancellation    11

6.
Guarantee Commission    12

7.
Default Interest    13

8.
Taxes    14

9.
Increased Costs    17

10.
Illegality    18

11.
Mitigation    19

12.
Representations and Warranties    19

13.
Covenants    21

14.
Events of Default    24

15.
Cash Cover    26

16.
Payments    26

17.
Set-off    27

18.
Indemnities    28

19.
Costs and Expenses    29

20.
Changes to the Parties    29

21.
Confidentiality    31

22.
Notices    32

23.
General Provisions    33

24.
Amendments and Waivers    34

25.
CHOICE OF LAW AND JURISDICTION; WAIVER OF JURY TRIAL    34

26.
Counterparts    35

27.
German VAT regulations    35













--------------------------------------------------------------------------------

1

THIS AGREEMENT is dated February 26th, 2014 and made among:
(1)
T-Mobile US, Inc., a Delaware corporation, with its business address at 12920 SE
38th Street, Bellevue, Washington, USA 98006 (the Company).

(2)
T-Mobile Airtime Funding LLC, a Delaware limited liability company, with its
business address at 12920 SE 38th Street, Bellevue, Washington, USA 98006 (the
Funding Seller).

(3)
KfW IPEX-Bank GmbH, a limited liability company incorporated under German law
(the Bank).

IT IS AGREED as follows:
1.
Interpretation

1.1
Definitions. Subject to any express provision to the contrary in this Agreement
or in its Schedules or unless the context otherwise requires, in this Agreement
and its Schedules the following terms have the following meaning:

Affiliate: In relation to a company, partnership or legal entity, a Subsidiary
of that company, partnership or legal entity or a Holding Company of that
company, partnership or legal entity or any other Subsidiary of that Holding
Company.
Banking Day: Each day (other than a Saturday or Sunday), on which commercial
banks are open for general business in Frankfurt am Main, Germany and Bellevue,
Washington, USA. In relation to payments in USD, Banking Days are, in addition,
only days on which banks in London (United Kingdom) are open for payments.
Bank Purchasers: Each of the banks party from time to time to the Onward
Purchase Agreement as a “Bank Purchaser”.
Bank Purchasing Agent: Helaba in its capacity as bank purchasing agent under the
Purchase Agreement and the Onward Purchase Agreement.
Cash Cover: Such an amount of cash as the Company is required to provide under
clause 15 (Cash Cover).
Code: The United States Internal Revenue Code of 1986, as amended from time to
time (and any successor statute thereto), and the regulations promulgated and
rulings issued thereunder. Section references to the Code are to the Code as in
effect on the




--------------------------------------------------------------------------------

2

Closing Date, and any subsequent provisions of the Code, amendments thereto or
substituted therefrom.
Confidential Information: Any information relating to the Company, the Group or
the Finance Documents of which the Bank becomes aware in its capacity as the
Bank or which is received by the Bank in relation to the Finance Documents from
either the Company, the Group or any of their advisers in whatever form, and
includes both information given in writing, orally, electronically or in any
other way and also any document, electronic file or any other way of
representing or recording information which contains or is derived or copied
from such information, but excludes information that:
(a)
is or becomes public information other than as a direct or indirect result of
any breach by the Bank of clause 21 (Confidentiality);

(b)
is identified at the time of delivery as non-confidential by the Company, the
Group or any of their advisers; or

(c)
is known by the Bank before the date the information is disclosed to it as
provided above or is lawfully obtained by the Bank after that date, from a
source which is, as far as the Bank is aware, unconnected with the Company or
the Group and which, in either case, as far as the Bank is aware, has not been
obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality.

Disruption Event: Either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with this Agreement; or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of either the
Bank or the Company, preventing that party:

(i)
from performing its payment obligations under this Agreement; or

(ii)
from communicating with other parties,

and which disruption (in either such case as per (a) or (b) above) is not caused
by, and is beyond the control of, the party whose operations are disrupted.




--------------------------------------------------------------------------------

3

Effective Date: The date on which the Bank notifies the Company that it has
received the documents and evidence set out in Schedule 1 in form and substance
satisfactory to it or the Bank has waived the requirement of receipt of such
documents or evidence that have not been received.
Event of Default: Any of the events or circumstances described in clause 14.1.
Event of Mandatory Prepayment: The event described in clause 5.3
(Change-of-Control event).
Existing Indenture: The Base Indenture, dated as of April 28, 2013, between
T-Mobile USA, Inc., the Guarantors party thereto (as defined in the Indenture)
and Deutsche Bank Trust Company Americas, as trustee, together with the First
Supplemental Indenture, dated as of April 28, 2013, among T-Mobile USA, Inc.,
the Guarantors party thereto and Deutsche Bank Trust Company Americas, as
trustee, relating to the Base Indenture, the Second Supplemental Indenture,
dated as of April 28, 2013, among T-Mobile USA, Inc., the Guarantors party
thereto and Deutsche Bank Trust Company Americas, as trustee, relating to the
Base Indenture, the Third Supplemental Indenture, dated as of April 28, 2013,
among T-Mobile USA, Inc., the Guarantors party thereto and Deutsche Bank Trust
Company Americas, as trustee, relating to the Base Indenture, the Fourth
Supplemental Indenture, dated as of April 28, 2013, among T-Mobile USA, Inc.,
the Guarantors party thereto and Deutsche Bank Trust Company Americas, as
trustee, relating to the Base Indenture, the Fifth Supplemental Indenture, dated
as of April 28, 2013, among T-Mobile USA, Inc., the Guarantors party thereto and
Deutsche Bank Trust Company Americas, as trustee, relating to the Base
Indenture, the Sixth Supplemental Indenture, dated as of April 28, 2013, among
T-Mobile USA, Inc., the Guarantors party thereto and Deutsche Bank Trust Company
Americas, as trustee, relating to the Base Indenture, the Seventh Supplemental
Indenture, dated as of April 28, 2013, among T-Mobile USA, Inc., the Guarantors
party thereto and Deutsche Bank Trust Company Americas, as trustee, relating to
the Base Indenture, the Eighth Supplemental Indenture, dated as of April 28,
2013, among T-Mobile USA, Inc., the Guarantors party thereto and Deutsche Bank
Trust Company Americas, as trustee, relating to the Base Indenture, the Ninth
Supplemental Indenture, dated as of April 28, 2013, among TMUS, the Guarantors
party thereto and Deutsche Bank Trust Company Americas, as trustee, relating to
the Base Indenture, and the Tenth Supplemental Indenture, dated as of April 28,
2013, among T-Mobile USA, Inc., the Guarantors party thereto and Deutsche Bank
Trust Company Americas, as trustee, relating to the Base Indenture, and as may
be further amended or supplemented from time to time.




--------------------------------------------------------------------------------

4

Facility: The guarantee facility made available under this Agreement.
Facility Office: In relation to the Bank, its contact details under clause 22.
FATCA:
(a)
sections 1471 to 1474 of the US Internal Revenue Code of 1986, as amended, or
any associated regulations or other official guidance;

(b)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

Finance Documents: Each of the following:
(a)
This Agreement.

(b)
Any other document designated as such by the Bank and the Company.

This expression includes each of such documents severally, and Finance Document
means any of them.
Group: The Company and its Subsidiaries for the time being, which expression
includes each of such companies severally.
Guarantee: In relation to the Bank, the guarantee issued or to be issued by it
under the terms of this Agreement in favor of the original Bank Purchasers in
respect of certain obligations of the Funding Seller under the Purchase
Agreement (which obligations ultimately benefit the Bank Purchasers under the
Onward Purchase Agreement), to be documented by a guarantee agreement among the
Bank Purchasing Agent, the Bank Purchasers, Billing Gate One LLC as payee and
the Bank substantially in the form as attached as Schedule 2 to this Agreement.
Guarantee Commission: The guarantee commission in respect of the Guarantee
payable under clause 6.1 (Guarantee commission).
Guarantee Commission Rate: The rate at which the guarantee commission is
calculated under clause 6.1 (Guarantee commission).




--------------------------------------------------------------------------------

5

Guarantee Liability: The Maximum Guaranteed Amount of the Guarantee less
(without double counting) each of the following:
(i)
Any part of that amount which has been repaid or prepaid, in particular in
respect of which Cash Cover at such time has already been provided and which is
subsisting; and

(ii)
Any amount actually paid by the Bank under the Guarantee.

Guarantee Termination Date: In respect of the Guarantee, the last date on which
a claim can be made by the Bank Purchasing Agent on behalf of the beneficiaries
under the Guarantee in accordance with the terms of the Guarantee or with the
terms of a release (in whole) of the Guarantee by the beneficiaries or the Bank
Purchasing Agent on their behalf.
Helaba: Landesbank Hessen-Thüringen Girozentrale, a public law corporation
incorporated under the laws of Germany.
Holding Company: In relation to a company, partnership or legal entity, any
other company, partnership or legal entity in respect of which the first
mentioned company, partnership or legal entity is a Subsidiary.
Indebtedness: Any obligation (whether incurred as principal or surety) for the
payment or repayment of money, whether present or future, actual or contingent.
Interest Payment Date: The last day of each Interest Period, provided that if
such day is not a Banking Day, that Interest Period will instead end on the next
Banking Day in that calendar month (if there is one) or on the preceding Banking
Day (if there is not).
Interest Period: The meaning specified in clause 7.1.
LIBOR: means, in respect of any Interest Period:
(a)    the applicable Screen Rate; or
(b)    (if no Screen Rate is available for the relevant Interest Period) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Bank at its request by three major commercial banks active in
the London interbank market and selected by the Bank for USD loans in an amount
comparable to unpaid amount in question and for a time period which most closely
corresponds to the anticipated relevant Interest Period, as of 11:00 am London
time two (2) Banking Days prior to the




--------------------------------------------------------------------------------

6

first day of each Interest Period (unless market practice differs, in which case
the relevant quotation day will be determined by the Bank in accordance with
market practice for the offering of deposits in USD and for a period comparable
to the anticipated relevant Interest Period) and, if any such rate is below
zero, LIBOR will be deemed to be zero.
Mandatory Cost: For the Bank, in relation to any period for which interest is
calculated under this Agreement, the percentage rate per annum (if any) notified
by it to the Company as its cost of complying with the requirements of the
European Central Bank or any other regulatory authority.
Maximum Guaranteed Amount: USD 42,500,000.00, in words: forty-two million five
hundred thousand United States Dollars.
Onward Purchase Agreement: The Onward Receivables Purchase Agreement dated
February 26th, 2014 and entered into among Billing Gate One LLC as seller, the
Bank Purchasers from time to time party thereto, and Helaba as bank purchasing
agent.
Parties: The parties to this Agreement, and Party means any of them.
Potential Event of Default: An event or circumstance referred to in clause 14.1,
which would (with the giving of notice, the lapse of time, the making of any
determination or the satisfaction of any condition as provided in that clause)
be an Event of Default.
Purchase Agreement: means the Master Receivables Purchase Agreement dated
February 26th, 2014 and entered into among T-Mobile Airtime Funding LLC as
funding seller, Billing Gate One LLC as purchaser, Helaba as bank purchasing
agent, T-Mobile PCS Holdings LLC as servicer and the Company as performance
guarantor.
Screen Rate: means the ICE Benchmark Administration interest settlement rate for
USD for the relevant period displayed on the appropriate page of the Reuters
screen. If this agreed page is replaced or service ceases to be available, the
Bank may specify another page or service displaying the appropriate rate after
consultation with the Company.
Security: Any mortgage, pledge, lien, charge, assignment in security,
hypothecation or other security interest securing any obligation of any person
or any other agreement or arrangement having a similar effect.
Subsidiary: A company, partnership or legal entity of which a person either:




--------------------------------------------------------------------------------

7

(a)
owns directly or indirectly more than 50% of its voting capital or similar right
of ownership and, for the purposes of this Agreement, a company, partnership or
legal entity is still to be treated as a subsidiary of a person even if the
relevant shares are registered in the name of (i) a nominee for that person,
(ii) a party holding security over such shares granted by that person, or (iii)
that secured party’s nominee; or

(b)
has direct or indirect control, where control means the power (whether by
contract or otherwise) to direct its affairs or to direct the composition of its
board of directors or equivalent body.

Transaction Documents: The Finance Documents, the Purchase Agreement and the
Onward Purchase Agreement, and Transaction Document means any of them.
USD: means the lawful currency of the United States of America.
VAT: any tax imposed in compliance with the Council Directive of 28 November
2006 on the common system of value added tax (EC Directive 2006/112) or any
other tax of a similar nature, whether imposed in a member state of the European
Union or elsewhere.
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Purchase Agreement.
1.2
Construction of terms. Unless a contrary intention appears, references in this
Agreement to:

(a)
Successors. Natural persons, legal entities, partnerships or unincorporated
associations include any natural persons who, or legal entities, partnerships or
unincorporated associations which, succeed in whole or in part to their rights
or obligations by assignment, by assumption of obligations, by operation of law
or otherwise.

(b)
Amended versions. The Finance Documents or other document or security is a
reference to the Finance Documents or other document or security as amended,
supplemented, novated or replaced from time to time.

(c)
Continuing event. An event or default continuing means that it has not been
remedied or waived.

(d)
Regulation. A regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but, if not having
the force of





--------------------------------------------------------------------------------

8

law, being of a type with which any person to which it applies is accustomed to
comply) of any governmental, intergovernmental or supranational body, agency,
department or of any regulatory, self-regulatory or other authority or
organisation.
1.3
Repayment of the Guarantee. The Company repaying or prepaying the Guarantee
means:

(a)
the Company providing Cash Cover for the Guarantee (without prejudice to the
continued existence of the Guarantee);

(b)
the maximum amount payable under the Guarantee being reduced or cancelled in
accordance with its terms or by agreement with the beneficiaries of the
Guarantee;

(c)
the beneficiaries of the Guarantee confirming to the Bank that the Bank has no
further or has reduced liability under the Guarantee; or

(d)
the Bank being satisfied (acting reasonably) that it has no further liability or
has a reduced liability under the Guarantee,

and the amount by which the Guarantee is repaid or prepaid is the amount of the
relevant Cash Cover or reduction or cancellation unless it is reduced to zero or
cancelled in full.
1.4
Headings. Headings in the Finance Documents have no legal significance and do
not affect their interpretation.

1.5
Third party rights. The following will apply:

(a)
No rights to third parties. Unless expressly provided to the contrary in a
Finance Document, a person who is not a party to a Finance Document may not
enforce any of its terms.

(b)
Consent of third parties not required. Notwithstanding any provision of the
Finance Documents, no consent of any third party is required for any amendment
(including any release or compromise of any liability) or termination of a
Finance Document.

2.
The Facility

2.1
Amount. Subject to the terms of this Agreement, the Bank makes available to the
Company a guarantee facility up to the Maximum Guaranteed Amount.





--------------------------------------------------------------------------------

9

2.2
Purpose. The Facility will be used for the provision of the Guarantee which is
referred to as the KfW Guarantee under the Purchase Agreement.

3.
Issue of the Guarantee

3.1
Conditions precedent and notice of satisfaction. The Guarantee will not be
issued before the Effective Date and the Bank agrees to give the notification
referred to in the definition of the Effective Date promptly upon being
satisfied as to the matters referred to in such definition.

3.2
Issue conditions. The Bank will issue the Guarantee to its beneficiaries on the
Effective Date unless an Event of Default, Potential Event of Default or Event
of Mandatory Prepayment has occurred and is continuing on that date or might
result from the issue of the Guarantee.

3.3
No need for prior enquiry. The Bank need not, before issuing the Guarantee, make
any enquiry or otherwise concern itself as to whether any event has occurred
which would, according to the terms of this Agreement, discharge the Bank from
its obligations to issue the Guarantee and the Company will not have any right
to resist any claim under clause 4 (Demand and payment under the guarantee) or
otherwise on the grounds that any such event had occurred before the issue of
the Guarantee.

4.
Demand and Payment under the Guarantee

4.1
Claim under the Guarantee. The following will apply:

(a)
The Bank may pay beneficiaries. The Company irrevocably and unconditionally
authorizes the Bank to pay any claim in writing made or purported to be made by
the Bank Purchasing Agent on behalf of the beneficiaries under the Guarantee and
which appears on its face to be in order (a Claim).

(b)
Reimbursement by the Company. The Company shall on the later of:

(i)
the date of demand by the Bank; and

(ii)
the latest date the Bank is obliged to make payment under the Guarantee
following a demand by the Bank Purchasing Agent on behalf of the beneficiaries
under the Guarantee,

pay to the Bank an amount equal to the amount of any Claim.
4.2
Preservation of the Bank's rights. The Company acknowledges each of the
following:





--------------------------------------------------------------------------------

10

(a)
No investigation needed. The Bank is not obliged to carry out any investigation
or seek any confirmation from the Company or any other person before paying a
Claim.

(b)
Concerned only with documents. The Bank deals in documents only and will not be
concerned with the legality of a Claim or any underlying transaction or any
set-off, counterclaim or other defence available to any person.

(c)
Genuineness of a Claim. The Company's obligations under clause 4 (Demand and
payment under the guarantee) will not be affected by:

(i)
the sufficiency, accuracy or genuineness of any Claim or any other document; or

(ii)
any incapacity of, or limitation on the powers of, any person signing a Claim or
other document.

4.3
Indemnity in respect of the Guarantee. The following will apply:

(a)
Indemnity for the Bank's loss. The Company shall within 3 Banking Days of demand
indemnify the Bank against any loss or liability incurred by the Bank (otherwise
than by reason of its gross negligence or wilful misconduct) as a result of
having issued the Guarantee.

(b)
Preservation of the Bank's rights. The Company's obligations under clause 4.3
will not be affected by any act, omission, matter or thing which, but for clause
4.3(b), would reduce, release or prejudice any of its obligations under clause
4.3 including (without limitation and whether or not known to it or any other
person):

(i)
any time, waiver or consent granted to, or composition with, the Company, the
beneficiaries under the Guarantee or any other person;

(ii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, the Company or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

(iii)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Company, any beneficiary
under the Guarantee or any other person;





--------------------------------------------------------------------------------

11

(iv)
any amendment (however fundamental) or replacement of the Transaction Documents
or any other document or security;

(v)
the unenforceability, illegality or invalidity of any obligation of any person
under the Transaction Documents or any other document or security; or

(vi)
any insolvency or similar proceedings.

4.4
No intermediate satisfaction. The Company's obligations under clause 4.3
(Indemnity in respect of the guarantee) are continuing obligations and will
extend to the ultimate balance of all sums payable by the Company under or in
connection with this Agreement regardless of any intermediate payment or
discharge in whole or part.

5.
Voluntary Prepayment and Cancellation

5.1
Cancellation by the Company. The Company may, on giving to the Bank not less
than 10 Banking Days' prior notice (such notice to be received before the
Guarantee has been issued), cancel the Facility.

5.2
Miscellaneous provisions. The following will apply:

(a)
Notices of cancellation/prepayment. Any notice of cancellation or of prepayment
under this Agreement is irrevocable and shall specify the relevant date and the
amount involved.

(b)
Cancellation/prepayment. No cancellation or prepayment is allowed except as
provided in this Agreement.

(c)
Guarantee Commission. Any prepayment under this Agreement shall be made together
with accrued Guarantee Commission on the amount prepaid.

(d)
No reinstatement. The Company may not require the Bank to reinstate any
Guarantee Liability that is prepaid.

5.3
Change-of-Control Event. The following will apply:

(a)
Definitions. For the purposes of this clause 5.3, a Change-of-Control Event
occurs if Deutsche Telekom AG, Bonn/Germany, is no longer the direct or indirect
“beneficial owner”, as defined in Rule 13d-3 under the Exchange Act, of at least
50% of the Voting Shares of the Company (or any successor entity).





--------------------------------------------------------------------------------

12

(b)
Company to notify Bank. To the extent legally permissible, the Company shall
promptly inform the Bank if a Change-of-Control Event has occurred or is likely
to occur.

(c)
Effect of event. The Bank may at any time after the occurrence of a
Change-of-Control Event or pursuant to clause 5.3(d) (Consultation) by notice to
the Company:

(i)
cancel the Facility; and/or

(ii)
declare that all or any part of the amounts outstanding under the Finance
Documents (excluding, for the avoidance of doubt, any sum payable in respect of
Cash Cover) are immediately due and payable; and/or

(iii)
require the Company to provide immediate Cash Cover.

(d)
Consultation. In addition, if the Company has informed the Bank that a
Change-of-Control Event is about to occur, or if the Bank has reasonable cause
to believe that a Change-of-Control Event is about to occur, the Bank may
request that the Company consult with it. Such consultation shall take place
within 30 (thirty) days from the date of the Bank’s request. After the earlier
of:

(i)
the lapse of 30 (thirty) days from the date of such request for consultation;
and

(ii)
the occurrence of the anticipated Change-of-Control Event,

the Bank may exercise its rights under clause 5.3(c).
(e)
When amount due. The Company shall pay any amount required to be paid under
clause 5.3(c) on the date specified by the Bank, such date being a date falling
not less than 30 (thirty) days from the date of the Bank's notice.

(f)
Effect of notice. Any notice given under clause 5.3(c) will take effect in
accordance with its terms.

6.
Guarantee Commission

6.1
Rate. Subject to clause 6.4, the Company shall pay a Guarantee Commission at the
rate of 1.35% (in words: one point three five per cent.) per annum on the
Guarantee Liability from day to day during the period from (and including) the
date of this Agreement to (but excluding) the Guarantee Termination Date.





--------------------------------------------------------------------------------

13

6.2
Calculation basis. Guarantee Commission will be calculated on the basis of the
actual number of days elapsed and a 360 day year.

6.3
When due. Accrued Guarantee Commission shall be paid in arrear on each 30 March,
30 June, 30 September and 30 December of each year falling during such period
and on the Guarantee Termination Date.

6.4
If the Guarantee Liability is zero. No Guarantee Commission will be payable if
the Guarantee Liability has definitely been reduced to zero in accordance with
the provisions of the definition of "Guarantee Liability".

7.
Default Interest

7.1
Default interest periods. If the Company does not pay any sum payable by it
under the Finance Documents when due or if the Company does not pay any sum
payable by it under any court judgment in connection with the Finance Documents
on the date of such judgment, then for the purposes of clause 7 an Interest
Period means the period beginning on:

(a)
such due date; or

(b)
the date of such judgment,

and ending on the date on which the Company's obligation to pay such sum (the
balance of such sum for the time being unpaid being an Unpaid Sum) is
discharged. Each Interest Period (other than the first) will start on the last
day of the preceding Interest Period and be of a duration selected by the Bank.
7.2
Rate of default interest. The rate of interest on each Unpaid Sum for each
Interest Period will be the percentage rate per annum determined by the Bank in
accordance with market practice to be the rate equal to the aggregate of the
following:

(a)
2%.

(b)
The Guarantee Commission Rate.

(c)
LIBOR.

(d)
The Bank's Mandatory Costs, if any.

7.3
Payment and calculation bases. The Company shall pay accrued default interest on
each Unpaid Sum on each Interest Payment Date. Default interest will be
calculated





--------------------------------------------------------------------------------

14

on the basis of the actual number of days elapsed and a 360 day year for each
Unpaid Sum.
7.4
Compounding of default interest. Default interest (if unpaid) arising on an
Unpaid Sum will be compounded with the Unpaid Sum at the end of each Interest
Period applicable to that Unpaid Sum.

8.
Taxes

8.1
No deductions. All payments by the Company under the Finance Documents shall be
made without any deduction or withholding for, or on account of, any taxes,
levies or other charges or withholdings of a similar nature (including any
related penalty or interest) (a Tax Deduction). If a Tax Deduction is required
by law to be made by the Company, the amount of the payment due from the Company
shall be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.

8.2
Notification of withholding. If the Company or the Bank becomes aware that the
Company shall have become required to make a Tax Deduction (or that there is a
change in the rate or the basis of a Tax Deduction), it shall promptly notify
the Bank.

8.3
If deduction is required. If the Company is required to make a Tax Deduction,
the following will apply:

(a)
Minimum deduction. The Company shall make the minimum Tax Deduction required.

(b)
Payment. The Company shall make any payment required in connection with that Tax
Deduction within the time allowed by law.

(c)
Evidence of payment. Within 30 days of making either a Tax Deduction or a
payment required in connection with a Tax Deduction, the Company shall deliver
to the Bank evidence satisfactory to the Bank (acting reasonably) that the Tax
Deduction has been made or (as applicable) that the appropriate payment has been
paid to the relevant taxing authority.

8.4
Tax indemnity. The following will apply:

(a)
Scope. Except as provided in clause 8.4(b) and clause 8.5 (No recovery for tax
gross-up) the Company shall indemnify the Bank against any loss or liability
which it determines will be or has been suffered (directly or indirectly) by it
for, or on account of, tax in relation to a payment received or receivable (or
any payment





--------------------------------------------------------------------------------

15

deemed to be received or receivable) under a Finance Document.
(b)
Excluded payments. Clause 8.4(a) does not apply to any tax assessed on the Bank
under the laws of any jurisdiction in which:

(i)
the Bank is incorporated or, if different, the jurisdiction (or jurisdictions)
in which it is treated as resident for tax purposes; or

(ii)
the Bank's Facility Office is located in respect of amounts received or
receivable in that jurisdiction,

if that tax is imposed on or calculated by reference to the net income received
or receivable by the Bank. However, any payment deemed to be received or
receivable, including any amount treated as income but not actually received by
the Bank, such as a Tax Deduction, will not be treated as net income received or
receivable for this purpose.
8.5
No recovery for tax gross-up. Clause 8.4(a) does not apply to the extent that a
loss or liability is compensated for by an increased payment under clause 8.1
(No deductions).

8.6
Notification of claim. If the Bank intends to make a claim under clause 8.4 (Tax
indemnity), it shall notify the Company of the event which will give, or has
given, rise to the claim.

8.7
Tax Credit. If the Company makes a payment under clause 8.1 (No deductions) or
clause 8.4 (Tax indemnity) (a Tax Payment) and the Bank determines (in its
absolute discretion) that:

(a)
Relief from tax. A credit, relief, remission or repayment in respect of tax is
attributable to an increased payment of which that Tax Payment forms part, to
that Tax Payment or to a Tax Deduction in consequence of which that Tax Payment
was required; and

(b)
Relief used. It has obtained and utilised such credit, relief, remission or
repayment,

it shall pay an amount to the Company which the Bank determines (in its absolute
discretion) will leave it (after that payment) in the same after-tax position as
it would have been in, if the Company had not made the Tax Payment.




--------------------------------------------------------------------------------

16

8.8
Stamp taxes. The Company shall indemnify the Bank against any stamp duty,
registration or other similar tax (together with any related penalty or
interest) payable in respect of a Finance Document.

8.9
Value added tax. The following will apply:

(a)
Amounts are VAT exclusive. All amounts expressed to be payable under a Finance
Document by the Company to the Bank which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on such supply. Accordingly, subject to clause 8.9(b),
if VAT is or becomes chargeable on any supply made by the Bank to the Company
under a Finance Document and the Bank is required to account to the relevant tax
authority for the VAT, the Company shall pay to the Bank (in addition to and at
the same time as paying any other consideration for such supply) an amount equal
to the amount of the VAT (and the Bank shall promptly provide an appropriate VAT
invoice to that Party).

(b)
VAT on costs and expenses. Where a Finance Document requires the Company to
reimburse or indemnify the Bank for any costs or expenses, the Company shall
reimburse or indemnify (as the case may be) the Bank for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that the Bank reasonably determines that it (or any other member of any
group of which it is a member for VAT purposes) is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

8.10
U.S. Federal and state withholding. Notwithstanding any other provision of this
Agreement, the Company shall comply with all U.S. federal and state withholding
requirements with respect to payments to the Bank of amounts that the Company
reasonably believes are applicable under the Code, the treasury regulations or
any applicable state or local law. The Company will withhold on payments to the
Bank unless the Bank provides at such time or times as required by law (i) a
correct, complete and properly executed U.S. Internal Revenue Service Form
W-8BEN claiming eligibility of the Bank for benefits of an income tax treaty to
which the United States is a party, (ii) a correct, complete and properly
executed U.S. Internal Revenue Service Form W-8ECI, (iii) a correct, complete
and properly executed U.S. Internal Revenue Service Form W-8BEN and a
certificate of a duly authorized officer of the Bank to the effect that the Bank
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or (C) a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of





--------------------------------------------------------------------------------

17

the Code, or (iv) a correct, complete and properly executed U.S. Internal
Revenue Service Form W-8IMY, with appropriate attachments from each of the
beneficial owners that either (a) satisfies one of the clauses (i) through (iii)
above or (b) is a correct, complete and properly executed U.S. Internal Revenue
Service Form W-9. For any period with respect to which the Bank has failed to
provide the Company with the appropriate, complete and accurate form or other
relevant document pursuant to this clause 8.10 establishing a complete exemption
from U.S. federal withholding tax, the Bank shall not be entitled to any
“gross-up” of taxes or indemnification under this clause 8.
8.11
FATCA withholding. If a payment made by the Company to any party under the
Finance Documents would be subject to U.S. Federal withholding Tax imposed by
FATCA if such party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such party shall deliver to the Company, at the
time or times prescribed by law and at such time or times reasonably requested
by the Company, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company as may be necessary for the
Company to comply with its obligations under FATCA, to determine that such party
has or has not complied with its obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause 8.11, “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall have no obligation to make a
payment to the Bank related to a FATCA Deduction or make a “gross-up” payment of
taxes or indemnification under this clause 8 to the Bank related to a FATCA
Deduction. Solely for purposes of this clause 8.11, “FATCA Deductions” means any
deductions or withholdings required by FATCA from any payments made by the
Company in connection with this Agreement or any of the other Finance Documents.

9.
Increased Costs

9.1
At the Bank’s request the Company shall promptly reimburse the Bank for any
Increased Costs, which are incurred as a result of

(a)
any modifications to the legal requirements to which the Bank is subject
(including laws or regulations on regulatory capital, liquidity ratios, capital
ratios or any other rule imposed by bank or currency regulators) or in the
interpretation or application of such requirements; or





--------------------------------------------------------------------------------

18

(b)
the compliance with any request or requirement issued by any central bank, the
banking and/or capital market supervisory authority or any fiscal or other
authority (irrespective of whether this request or requirement is legally
binding) that was made or entered into force following the conclusion of this
Agreement.

With respect to Increased Costs applicable for a certain period of time, the
Bank may only request compensation with respect to Increased Costs from the time
after the request has been made.
9.2
Increased Costs shall be:

(a)
any additional or increased costs of the Bank;

(b)
a reduction in the Bank‘s return on equity; or

(c)
any reduction of an amount owed by the Company to the Bank,

to the extent such costs and reductions arise in connection with the Guarantee
or this Agreement. Any taxes on the Bank’s revenues or income levied in Germany
shall not be included in the calculation of the Increased Costs.
9.3
The Bank shall notify the Company of the reasons for the Increased Costs and, at
the Company’s request, shall provide a reasonably detailed statement setting
forth the calculation of the amount to be reimbursed.

10.
Illegality

10.1
Illegality – Notice to the Company. If in any applicable jurisdiction it becomes
unlawful for the Bank to perform any of its obligations under a Finance Document
or to issue or leave outstanding the Guarantee or it becomes unlawful for any
Affiliate of the Bank for the Bank to do so, it shall notify the Company
promptly upon becoming aware that it is so unlawful and each of the following
will apply:

(a)
Effect. The Bank shall promptly notify the Company:

(i)
if at that time the Guarantee has not been issued, that the Bank is not obliged
to issue the Guarantee and the Facility is cancelled (and in such case, for the
avoidance of doubt, the Guarantee Liability shall immediately, automatically and
definitely be reduced to zero); and

(ii)
if at that time the Guarantee has been issued, that the Company shall provide
Cash Cover and pay all other amounts payable by the Company to





--------------------------------------------------------------------------------

19

the Bank under the Finance Documents on the date determined under clause 10.1(b)
(b)
When due. The date for the payment will be the date specified by the Bank in its
notification to the Company, which date shall be the latest day allowed by law.

11.
Mitigation

11.1
Extra cost or illegality. The Bank shall, in consultation with the Company, take
all reasonable steps to mitigate any circumstances which result or would result
in any amount becoming payable under, or cancelled pursuant to, clause 8
(Taxes), clause 9.3 (Illegality) or the definition of Mandatory Cost, including
transferring its rights and obligations under the Finance Documents to an
Affiliate or changing its Facility Office.

11.2
Company's indemnity. The Company shall indemnify the Bank for all costs and
expenses reasonably incurred by it as a result of any step taken by it under
clause 11.1.

11.3
Company's obligations remain. Clause 11.1 does not in any way limit the
Company's obligations under the Finance Documents.

11.4
No adverse effect. The Bank is not obliged to take any step under clause 11.1
if, in its opinion (acting reasonably), to do so might be prejudicial to it.

11.5
Conduct of business by the Bank. No term of this Agreement will do any of the
following:

(a)
Free to arrange its affairs. Interfere with the Bank's right to arrange any of
its affairs in whatever manner it thinks fit.

(b)
No need to make a claim. Oblige the Bank to investigate or claim any credit,
relief, remission or repayment available to it or the extent, order and manner
of any claim.

(c)
No disclosure. Oblige the Bank to disclose any information relating to any of
its affairs or any tax computation.

12.
Representations and Warranties

12.1
Legal representations. The Company makes the following representations and
warranties to the Bank:





--------------------------------------------------------------------------------

20

(a)
Status. The Company is duly incorporated and validly existing as a corporation
under the laws of Delaware, USA, and it has power to carry on its business as it
is now being conducted and to own its property and other assets.

(b)
Corporate power. The Company has the power to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party and all
necessary corporate, shareholder and other action has been taken to authorize
the execution, delivery and performance of the same by it.

(c)
Binding obligations. Subject to any general principles of law limiting its
obligations and referred to in a legal opinion supplied under clause 3.1
(Conditions precedent), the Transaction Documents to which it is a party
constitute its legal, valid, binding and enforceable obligations.

(d)
Non-conflict with obligations. The execution and delivery of, the performance of
its obligations under and compliance with the provisions of the Transaction
Documents to which it is a party do not and will not:

(i)
contravene or conflict in any material respect with any existing applicable law,
or regulation, or any judgment, decree or authorization to which it is subject
which, in each case, might reasonably be expected to have a material adverse
effect on its ability to perform its obligations under the Transaction Documents
to which it is a party;

(ii)
contravene or conflict in any material respect with, or result in any material
breach of any of the terms of, or constitute a material default under any other
agreement or other instrument binding upon it which, in each case, might
reasonably be expected to have a material adverse effect on its ability to
perform its obligations under the Transaction Documents to which it is a party;
or

(iii)
contravene or conflict with any provision of its statutes or by-laws.

(e)
Most recent accounts. The latest available consolidated audited accounts of the
Company have been approved by its auditors to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position of the Company and its subsdiaries, and results of their operations and
their cash flows on a consolidated basis.

(f)
No default. No event or circumstance which constitutes an Event of Default has
occurred and is continuing unremedied or unwaived.





--------------------------------------------------------------------------------

21

(g)
No litigation. No material litigation, arbitration, administrative proceedings
or investigation is current or to the best of its knowledge is threatened or
pending before any court, arbitral body or agency, nor is there subsisting
against it or any of its Subsidiaries any unsatisfied judgment or award, which
jeopardizes or, if adversely determined is reasonably likely to jeopardize, the
Company's ability to perform its obligations under this Agreement.

(h)
Authorizations. It has obtained all necessary material consents, authorizations,
licences or approvals of governmental or public bodies or authorities in
connection with the Transaction Documents and all such consents, authorizations,
licences or approvals are in full force and effect and admissible in evidence.

(i)
Pari passu ranking. The Company's payment obligations under the Finance
Documents rank not less than pari passu in right of payment with all other
present and future unsecured and unsubordinated obligations under any of its
debt instruments except for obligations mandatorily preferred by law applying to
companies generally.

12.2
Times when made. The following applies in relation to representations and
warranties set out in clauses 12.1:

(a)
First made. They will be made on the date of this Agreement.

(b)
Repeated. They will be deemed to be repeated by the Company:

(i)
on the day on which the Bank gives the notification referred to in the
definition of the Effective Date (Satisfaction of the conditions precedent); and

(ii)
on each 30 March, 30 June, 30 September and 30 December of each year,

by reference to the facts and circumstances then existing.
13.
Covenants

13.1
Information regarding the Company. The undertakings in clause 13.1 will apply
from the date of this Agreement for so long as the Guarantee remains to be
issued or any Guarantee Liability remains outstanding for which Cash Cover has
not been provided or any sum remains payable by the Company under the Finance
Documents.





--------------------------------------------------------------------------------

22

(a)
The Company's annual accounts. The Company will deliver to the Bank as soon as
they become available but in any event within 90 days after the end of each of
its financial years, its consolidated and unconsolidated annual report, balance
sheet, profit and loss account and auditors report for that financial year as
well as the consolidated and unconsolidated annual report, balance sheet, profit
and loss account and auditors report for that financial year of Deutsche Telekom
AG. The reporting requirements specified in this Section 13.1(a) may be
satisfied by filing with the Securities and Exchange Commission through the
EDGAR electronic filing system.

(b)
Quarterly information from the Company. The Company will deliver to the Bank as
soon as they become available but in any event within 45 days after the end of
the first three quarters of each financial year, balance sheets of the Company
and its Subsidiaries as of the end of such quarter and statements of income and
retained earnings of the Company and its Subsidiaries for the period commencing
at the end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of the Company and meeting the same
requirements as the financial information required to be delivered by the
Company pursuant to Section 7.1(k)(A) of the Purchase Agreement. The reporting
requirements specified in this Section 13.1(b) may be satisfied by filing with
the Securities and Exchange Commission through the EDGAR electronic filing
system.

(c)
The Company shall provide to the Bank a copy of any certificate required to be
delivered pursuant to Section 7.1(k)(F) of the Purchase Agreement at the time
that such certificate is delivered pursuant to such section.

(d)
Other information. The Company will provide the Bank from time to time such
further information on its general financial situation as the Bank may
reasonably require.

(e)
Notify default under this Agreement or the Purchase Agreement. The Company will
promptly upon becoming aware of its occurrence notify the Bank (i) of any Event
of Default (and the steps, if any, being taken to remedy it) as well as (ii) of
any Termination Event (as defined in Section 11.4 of the Purchase Agreement).

(f)
"Know your customer" checks – Information from the Company. The Company will
promptly on the Bank's request supply to it any documentation or other evidence
that is reasonably required by the Bank (whether for itself or on behalf of any
person to whom the Bank may, or may intend to, transfer any of its rights or
obligations under this Agreement) to enable the Bank or any such person to





--------------------------------------------------------------------------------

23

carry out and be satisfied with the results of all applicable identification
checks that the Bank or any such person is obliged to carry out in order to meet
its obligations under any applicable law or regulation to identify a person who
is (or is to become) its customer.
13.2
Financial Covenants.

(a)
Consolidated Equity Ratio (as defined in the Purchase Agreement) shall not at
any time be less than 20.0%; and

(b)
Consolidated Leverage Ratio (as defined in the Purchase Agreement) shall not at
any time be greater than 450%.

13.3
General covenants. The undertakings in this clause 13.3 will apply from the date
of this Agreement for so long as the Guarantee remains to be issued or any
Guarantee Liability remains outstanding for which Cash Cover has not been
provided or any sum remains payable by the Company under the Finance Documents.

(a)
Comply with laws. The Company will comply in all material respects with all laws
and regulations to which it is subject, except for any non-compliance which, in
each case, would not be reasonably likely to jeopardize the Company’s ability to
perform its obligations under this Agreement.

(b)
Negative pledge. Unless the Company obtains the prior written consent of the
Bank, the Company agrees not to not create or tolerate the existence of any
Security upon any of its assets, except for the following:

(i)
any Security entered into prior to this Agreement;

(ii)
any Security, lien or other encumbrance arising by operation of law or in the
ordinary course of business;

(iii)
to any vendor's lien or other Security on land or other assets, where such
Security secures only the purchase price or any credit, having a term of not
more than twelve months, obtained to finance it;

(iv)
any pledge over inventories created to secure any short-term credit;

(v)
any Security over or affecting any asset acquired by the Company after the date
of this Agreement and subject to which such asset is acquired, if:

1)
such Security was not created in contemplation of the acquisition of such asset
by the Company, and





--------------------------------------------------------------------------------

24

2)
the amount thereby secured has not been increased in contemplation of, or since
the date of, the acquisition of such asset by the Company; and

(vi)
to the extent the respective claims secured do not exceed an aggregate amount of
USD 9,000,000,000 (or its equivalent in other currencies);

provided, however, that nothing in this Section 13.3(b) shall prohibit the
Company from creating or tolerating the existence of any Security upon any of
the Company’s assets with respect to any Security permitted under the Existing
Indenture.
(c)
Change in business. The Company will procure that no substantial change is made
to the core business of the Group as a whole from that carried on at the date of
this Agreement.

(d)
German Money Laundering Act. The Company will promptly submit to the Bank such
information and documents as it may reasonably request in order to comply with
its obligations to prevent money laundering and to conduct ongoing monitoring of
the business relationship with the Company.

14.
Events of Default

14.1
Events of Default. Each of the following is an Event of Default:

(a)
Non-payment. If the Company does not pay any sum payable by it under the Finance
Documents at the time, in the currency and in the manner required, unless:

(i)
its failure to pay is caused by administrative or technical error or a
Disruption Event; and

(ii)
payment is made within 3 Banking Days of the due date.

(b)
Breach of the Finance Documents. If the Company does not comply with any term of
the Finance Documents (other than those referred to in clauses 14.1(a)), unless
such failure:

(i)
is capable of remedy; and

(ii)
is remedied within a reasonable period of time specified in a notice served by
the Bank on the Company.





--------------------------------------------------------------------------------

25

(c)
Misrepresentation. If any information or document given to the Bank in writing
by or on behalf of the Company or any representation or statement made or deemed
to be repeated by the Company in this Agreement is or proves to have been
incorrect, incomplete or misleading in any material respect when made.

(d)
Cross-default. If the Company shall fail to pay any principal of or premium or
interest on any of its Debt that is outstanding in a principal amount of at
least $100,000,000 in the aggregate, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
Securitization Obligation of the Company in a principal amount of at least
$100,000,000 in the aggregate shall be accelerated prior to its express
maturity; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Debt or Securitization Obligation
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
Securitization Obligation; or any such Debt or Securitization Obligation shall
be declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to repay, redeem, purchase or defease such Debt or Securitization
Obligation shall be required to be made, in each case prior to the stated
maturity thereof.

(e)
Insolvency. If a Bankruptcy Event shall occur with respect to the Company.

(f)
Effectiveness of the Finance Documents. If it is or becomes unlawful for the
Company to perform any of its obligations under this Agreement or if this
Agreement is not effective in accordance with its terms or is alleged by the
Company to be ineffective in accordance with its terms.

14.2
Effect of default. The Bank may at any time after the occurrence of an Event of
Default that is continuing by notice to the Company do either or each of the
following:

(a)
Cancellation. Cancel the Facility.

(b)
Cash Cover. Require the Company to provide immediate Cash Cover.

Any notice given under clause 14.2 will take effect in accordance with its
terms.
14.3
Assignment of Recoveries. Upon the occurrence of an Event of Default, the
Funding Seller will pay to the Bank all amounts allocated to it that are
attributable to Recoveries





--------------------------------------------------------------------------------

26

pursuant to Section 5.4(iii) of the Purchase Agreement, until such time as all
amounts payable by the Company to the Bank hereunder shall have been irrevocably
paid in full.
15.
Cash Cover

If at any time the Company shall be required to provide Cash Cover, each of the
following will apply:
(a)
Payment to the Bank. The Company shall pay to the Bank, to be held as collateral
for the Company’s obligations hereunder, an amount equal to the Guarantee
Liability at that time.

(b)
When to be repaid. The balance of the amount paid by the Company under clause
15(a) after the Bank has applied such amount in or towards discharge of the
Company's liability to it consequent upon the Bank making payment under the
Guarantee, will be repaid to the Company by the Bank on the Guarantee
Termination Date.

16.
Payments

16.1
Payments to the Bank. The following will apply:

(a)
Funds. On each date on which the Company is required to make a payment under a
Finance Document, the Company shall make the amount available to the Bank
(unless a contrary indication appears in a Finance Document) for value on the
due date, at the time and in such funds specified by the Bank as being customary
at the time for settlement of transactions in the relevant currency in the place
of payment.

(b)
Payment. Payments shall be made to the Bank to its account no. 10926093 with
Citibank N.A., New York (BIC CITIUS33) in favor of account no. 8220354487 with
KfW (BIC KFWIDEFF), ref. ‘8220354487, T-Mobile US, KV 25928’.

16.2
Currency. Each amount payable under the Finance Documents shall be paid in USD.

16.3
Partial payments. If the Bank receives a payment which is less than the amount
then due and payable by the Company under the Finance Documents, the Bank will,
notwithstanding any appropriation of that payment by the Company, apply that
amount towards payment of the Company's obligations under the Finance Documents
in the following order:





--------------------------------------------------------------------------------

27

(a)
Bank's costs. First, in or towards payment pro rata of any unpaid fees, costs
and expenses of the Bank under the Finance Documents.

(b)
Fees. Secondly, in or towards payment pro rata of any accrued fee or commission
due but unpaid under this Agreement.

(c)
Interest. Thirdly, in or towards payment pro rata of any accrued interest due
but unpaid under this Agreement.

(d)
Indemnity amounts. Fourthly, in or towards payment pro rata of any amount due
under clause 4.1(b) (Reimbursement by the company) and clause 4.3(a) (Indemnity
for the bank's loss) which is due but unpaid under this Agreement.

(e)
Other amount. Fifthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents.

16.4
Non-Banking days. The following will apply:

(a)
Interest. Any payment under the Finance Documents which is due to be made on a
day which is not a Banking Day, shall instead be made on the next Banking Day in
the same calendar month (if there is one) or on the preceding Banking Day (if
there is not).

(b)
Original interest rate continues. During any extension of the due date for
payment of any principal or unpaid sum under this Agreement interest is payable
on that principal at the rate payable on the original due date.

16.5
Timing of payments. If a Finance Document does not provide for when a particular
payment is due, that payment will be due within five (5) Banking Days of demand
by the Bank.

17.
Set-off

17.1
Not by the Company; Bank charges. All payments by the Company under the Finance
Documents shall be made without set-off or counterclaim. All payments under the
Finance Documents shall be made free and clear of, and without deduction for or
on account of, any bank charges.

17.2
By the Bank. The Bank has and may exercise each of the following rights at any
time:

(a)
Matured obligations. The right to set off any due and payable obligation owed to
it by the Company under the Finance Documents against any due and payable





--------------------------------------------------------------------------------

28

obligation owed by the Bank to the Company, regardless of the place of payment,
booking branch or currency of either obligation.
(b)
Different currencies. The right, where any of the obligations referred to in
clause 17.2(a) are in different currencies, to convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off.

18.
Indemnities

18.1
Currency indemnity. The Company shall, as an independent obligation, indemnify
the Bank against any loss or liability which it incurs as a consequence of any
of the following:

(a)
Receipt. The Bank receiving an amount in respect of the Company's liability
under the Finance Documents in a currency other than the currency in which the
amount is expressed to be payable under the relative Finance Document.

(b)
Liability converted. The Company's liability under the Finance Documents being
converted into a claim, proof, judgment or order in a currency other than the
currency in which the amount is expressed to be payable under the relative
Finance Document.

18.2
Other indemnities. Unless otherwise compensated for under another provision of
clause 18, the Company shall indemnify the Bank against any loss or liability
which it incurs as a consequence of any of the following:

(a)
Default in payment. Failure by the Company to pay any sum under a Finance
Document on its due date.

(b)
Prepayment event. The occurrence of an Event of Default or an Event of Mandatory
Prepayment.

(c)
Prepayment notice. The Guarantee Liability (or any part of it) not being prepaid
in accordance with a notice of prepayment.

(d)
Guarantee not issued. The Bank making arrangements to issue the Guarantee after
the Effective Date, but the Guarantee not being issued by reason of the
operation of any one or more of the provisions of this Agreement.

18.3
Indemnity to the Bank. The Company shall indemnify the Bank against any loss or
liability incurred by the Bank as a result of any of the following:





--------------------------------------------------------------------------------

29

(a)
Investigating a default. Investigating any event which the Bank reasonably
believes to be an Event of Default or a Potential Event of Default.

(b)
Acting on a notice. Acting or relying on any notice which the Bank reasonably
believes to be genuine, correct and appropriately authorized.

19.
Costs and Expenses

19.1
Initial and special costs. The Company shall do each of the following:

(a)
Initial costs. Pay all costs and expenses (including legal fees) reasonably
incurred by the Bank in connection with the negotiation, preparation, execution
and perfection of the Finance Documents and the Guarantee, whether or not the
transaction contemplated by this Agreement closes.

(b)
Amendment costs. Pay all costs and expenses (including legal fees) reasonably
incurred by the Bank in responding to, evaluating, negotiating and/or complying
with any amendment, waiver or consent requested by the Company and relating to
the Finance Documents.

(c)
Other costs. Pay all costs and expenses (including legal fees) reasonably
incurred by the Bank in connection with any other matter, not of an ordinary
administrative nature, arising in connection with the Finance Documents.

19.2
Enforcement costs. The Company shall pay all costs and expenses (including legal
fees) incurred by the Bank in connection with the enforcement of, or the
preservation of any rights under, the Finance Documents.

20.
Changes to the Parties

20.1
Transfers by the Company. The Company may not assign, charge or otherwise deal
with any of its rights, claims or obligations under the Finance Documents.

20.2
Transfers by the Bank. The following will apply:

(a)
Permitted. The Bank may, subject to the following provisions of clause 20.2, at
any time:

(i)
assign any of its rights; or

(ii)
transfer by novation any of its rights and obligations,





--------------------------------------------------------------------------------

30

under this Agreement to another bank or financial institution or to a trust,
fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the New Bank).
(b)
Company's consent required. The Company's consent is required for any assignment
or transfer by novation, unless an Event of Default has occurred and is
continuing.

The Company's consent shall not be unreasonably withheld or delayed, and it will
be deemed to have given its consent seven (7) days after receipt of a request
for consent, unless it is expressly refused by the Company within that time.
(c)
Participations. Nothing in this Agreement restricts the ability of the Bank to
sub-contract an obligation if the Bank remains liable under this Agreement for
that obligation.

20.3
Costs resulting from change of Bank or Facility Office. If the following occur:

(a)
Transfer by the Bank. The Bank assigns or transfers any of its rights and
obligations under the Finance Documents or changes its Facility Office; and

(b)
Additional cost. As a result of circumstances existing at the date the
assignment, transfer or change occurs, the Company would be obliged to make a
payment to the New Bank or to the Bank acting through its new Facility Office
under clause 8 (Taxes),

then, unless:
(i)
the Company has consented to the assignment or transfer;

(ii)
the assignment, transfer or change is made by the Bank whilst there is
continuing an Event of Default, a Potential Event of Default or an Event of
Mandatory Prepayment; or

(iii)
the assignment, transfer or change is made as a result of clause 11
(Mitigation),

the Company need make only such a payment under clause 8 as it would have been
obliged to pay if the assignment, transfer or change had not occurred.




--------------------------------------------------------------------------------

31

21.
Confidentiality

21.1
Confidential Information. The Bank agrees to keep all Confidential Information
confidential and not to disclose it to anyone, save to the extent permitted by
clause 21 and to ensure that all Confidential Information is protected with
security measures and a degree of care that would apply to its own confidential
information.

21.2
Disclosure of Confidential Information. The Bank may disclose such Confidential
Information about the Company, the Group and the Finance Documents as the Bank
considers appropriate in each of the following circumstances:

(a)
Affiliates and employees. To any of its Affiliates and any of its or their
officers, directors, employees, professional advisers, auditors, partners,
managers and trustees, if any such person is informed of its confidential nature
and the Bank uses all reasonable endeavours to ensure that such person complies
with the provisions of clause 21 as if it were the Bank.

(b)
Transfers. Namely:

(i)
To any person who proposes entering (or who has entered) into contractual
arrangements with the Bank in relation to this Agreement (a Participant);

(ii)
to any person who invests in or otherwise finances (or may potentially invest in
or otherwise finance), directly or indirectly, any such contractual arrangements
(a Financier); and

(iii)
to any of such Participant's and such Financier's Affiliates and any of their
officers, directors, employees, professional advisers, auditors, partners,
managers and trustees.

However, no such person may receive any Confidential Information until such
person shall have agreed with the Bank for the benefit of the Company to keep
that information confidential, unless such person is subject to obligations of
confidentiality equivalent to those contained in this Agreement.
(c)
Regulatory authority. To any person to whom, and to the extent that, information
is required or requested to be disclosed by any governmental, banking, taxation
or other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation, if such person is
informed of the confidential nature of the information.





--------------------------------------------------------------------------------

32

(d)
Litigation. To any person in connection with any litigation, arbitration,
administrative or other investigations, proceedings or disputes, if such person
is informed of the confidential nature of the information.

(e)
With consent. To any person with the Company's consent.

21.3
Group bound by this clause. The Company confirms that it has authority to agree
to the provisions of clause 21 (Confidentiality) also on behalf of the other
Group members.

22.
Notices

22.1
In writing. Any communication in connection with the Finance Documents shall be
in writing. Each one shall be signed and shall be supplied as an original
document or – apart from a Notice of Drawdown – by fax or by e-mail with an
attachment in pdf format. If a Notice of Drawdown is given by fax or by e-mail
then, without prejudice to the effectiveness and timely receipt of the fax or
e-mail transmission, an original version shall in addition be supplied without
delay.

22.2
Contact details. The contact details of each Party for all communications in
connection with the Finance Documents are those determined in accordance with
clause 22.2.

(a)    The contact details of the Company are:
Vice President of Treasury
Telephone: 1 (425) 383 5019
Fax: +1 (425) 383-4830
Email: Dirk.Wehrse@t-mobile.com
 
(b)    The contact details of the Bank are:
KfW IPEX-Bank GmbH
Department: X1b3
Palmengartenstrasse 5–9
60325 Frankfurt am Main
Germany


Telephone: +49 69 7431-0
Fax: +49 69 7431-4013 (loan administration)
                      +49 69 7431-9609 (documentation & credit)
E-mail: silke.warnicke@kfw.de (loan administration)
                          sebastian.eberle@kfw.de (documentation & credit)



(c)
Changes. Any Party may change its contact details by giving 7 days' prior notice
to the other Party.

(d)
Nominated department. Where a Party nominates a particular department or officer
to receive a communication, a communication will not be effective if it fails to
specify that department or officer.





--------------------------------------------------------------------------------

33

22.3
Effectiveness. The following will apply:

(a)
Deemed receipt. Save as provided in clause 22.3, any communication in connection
with the Finance Documents will become effective upon receipt and, unless the
communication concerned is a Notice of Drawdown, each one will be deemed to be
received:

(i)
if sent by letter through the normal post or by courier, 7 days after being
deposited in the post or handed to the courier;

(ii)
if sent by letter by registered post, when left at the relevant address;

(iii)
if sent by fax, when despatched if the sender’s fax machine has produced a
printed confirmation of a facsimile transmission transmitted error free; or

(iv)
if sent by e-mail with an attachment in pdf format, when the attachment is
actually received in readable form.

(b)
Receipt when office closed. A communication under clause 22.3(a) which is
received on a non-working day or after 5.00pm in the place of receipt will be
deemed to be received only on the next working day in that place.

(c)
Notices to Bank. A communication to the Bank will be effective only on actual
receipt by it.

22.4
English language. The following will apply:

(a)
Notices. Any notice in connection with the Finance Documents shall be in
English.

(b)
Documents from the Company. All other documents in connection with the Finance
Documents shall be:

(i)
in English; or

(ii)
(unless the Bank otherwise agrees) accompanied by a certified English
translation. In this case, the English translation prevails unless the document
is a statutory or other official document.

23.
General Provisions

23.1
Invalidity. If a provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any jurisdiction, each of the following will apply:





--------------------------------------------------------------------------------

34

(a)
Other provisions unaffected. That will not affect the legality, validity or
enforceability in that jurisdiction of any other provision of the Finance
Documents.

(b)
Other jurisdictions unaffected. That will not affect the legality, validity or
enforceability in other jurisdictions of that or any other provision of the
Finance Documents.

23.2
Certificates and determination. Any certification or determination by the Bank
of a rate or amount under the Finance Documents is, in the absence of manifest
error, conclusive evidence of the matters to which it relates.

23.3
Accounts. In any litigation or arbitration proceedings arising out of or in
connection with a Finance Document, the entries made in the accounts maintained
by the Bank are prima facie evidence of the matters to which they relate.

24.
Amendments and Waivers

24.1
Only in writing. Any supplement or amendment to the Finance Documents shall be
in writing in accordance with clause 22.1. Any waiver of the requirement of
written form shall also be in writing.

24.2
Waivers and exercise of rights. No failure to exercise, nor any delay in
exercising, on the part of the Bank, any right or remedy under the Finance
Documents will operate as a waiver, nor will any single or partial exercise of
any right or remedy prevent any further or other exercise or the exercise of any
other right or remedy. The rights and remedies provided in the Finance Documents
are cumulative and not exclusive of any rights or remedies provided by law.

25.
CHOICE OF LAW AND JURISDICTION; WAIVER OF JURY TRIAL

25.1
New York law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

25.2
Jurisdiction. EACH PARTY HERETO HEREBY (A) IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, NEW YORK, OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, (B) IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE OR FEDERAL COURT, AND (C) IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE





--------------------------------------------------------------------------------

35

OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.
NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY
PARTY HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OR ALL OF THE OTHER
PARTIES HERETO OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY OTHER
JURISDICTION.
25.3
No Right to Trial by Jury. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR RELATING TO
THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION THEREWITH OR ARISING FROM ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN),
ACTIONS OF ANY OF THE PARTIES HERETO OR ANY OTHER RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL HE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

25.4
Waiver of immunity. To the extent that at the date of this Agreement or at any
time in the future the Company can claim for itself or its assets immunity in
any jurisdiction, whether it be immunity from proceedings, from execution or
from other legal process, the Company irrevocably waives any such immunity to
the extent permitted by the laws of the relative jurisdiction.

25.5
Waiver of security for costs. The Company waives any right it may have to
require the Bank to give security for costs in any court proceedings.

26.
Counterparts

This Agreement may be executed in any number of counterparts and by different
parties to this Agreement on different counterparts, all of which when taken
together will constitute a single instrument.
27.
German VAT regulations

All services provided under this Agreement are – to the extent that they may be
subject to VAT in Germany – in principle VAT exempt. The Bank's VAT
identification number (Umsatzsteuer-Identifikationsnummer) is: DE 254 097 700.






--------------------------------------------------------------------------------

36

This Agreement has been entered into on the date stated at the beginning of this
Agreement.




--------------------------------------------------------------------------------

37

SCHEDULE 1
Conditions Precedent Documents
1.
Constitutional documents. Copies of the Company's constitutional documents.

2.
Board resolution. A copy of the resolutions of the Company's Managing Board or
other appropriate body approving the terms of, and the transactions contemplated
by, the Finance Documents and authorizing a person or persons to sign and
deliver the Finance Documents and any other documents required from the Company
under the Finance Documents.

3.
Certificate that copies are correct. A certificate of a duly authorized officer
of the Company certifying that each copy document specified in this Schedule and
relating to the Company is correct, complete, up-to-date and in full force and
effect as at a date no earlier than the date of this Agreement.

4.
Specimen signatures – Company. Specimen signatures, authenticated by a duly
authorized officer of the Company, of the person(s) authorized to sign on its
behalf the Finance Documents and any related documents.

5.
KYC. “Know your customer” documentation, including specimen signatures of the
person(s) authorized to sign this Agreement and Notices of Drawdown on behalf of
the Company and, in each case, copies of the passports or identity cards and
address proof (utility bills, etc.) of such person(s).

6.
Copies of consents. A copy of any authorization or other document, opinion or
assurance which the Bank has notified the Company is necessary in connection
with the entry into and performance of, and the transactions contemplated by,
the Finance Documents or for the validity and enforceability of any Finance
Document.

7.
Legal opinions. One or several legal opinion(s) of external counsel to the
Company confirming, inter alia, the valid existence and capacity of the Company
and the Funding Seller, the due execution of this Agreement by the Company and
the Funding Seller under applicable (Delaware) law as well as the validity and
enforceability of this Agreement under the laws of New York.

8.
Fees and expenses. Evidence that all fees and expenses then due from the Company
under clause 19 (Costs and expenses) have been, or will be, paid.





--------------------------------------------------------------------------------

38

9.
Purchase Agreement and Onward Purchase Agreement. An executed copy of each of
the Purchase Agreement and the Onward Purchase Agreement.





--------------------------------------------------------------------------------

39

SCHEDULE 2
Form of Guarantee








--------------------------------------------------------------------------------






T-Mobile US, Inc.
as the Company
/s/ Dirk Wehrse
Name: Dirk Wehrse
Title: Vice President, Treasury & Treasurer
 
 
 






KfW Guarantee Facility Agreement

--------------------------------------------------------------------------------






T-Mobile Airtime Funding LLC
as the Funding Seller
      /s/ Dirk Wehrse              
Name: Dirk Wehrse
Title: Vice President, Treasury & Treasurer
 
 
 






KfW Guarantee Facility Agreement

--------------------------------------------------------------------------------






KfW IPEX-Bank GmbH
as the Bank
/s/ Sven Wabbels
Name: Sven Wabbels
Title: Director
/s/ Sebastian Eberle
Name: Sebastian Eberle
Title: Vice President




KfW Guarantee Facility Agreement